Citation Nr: 9923294	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for hypertensive heart 
disease, currently evaluated as 60 percent disabling.  


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945, and from May 1946 to March 1974.  

In a July 1997 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a right ankle 
disorder and an increased evaluation for hypertensive heart 
disease.  

In a June 1998 decision the Board of Veterans' Appeals 
(Board) granted service connection for a right ankle 
disorder.  The issue of an increased evaluation for 
hypertensive heart disease was remanded by the Board to 
obtain additional clinical information and for due process 
purposes.  The issue of an increased evaluation for 
hypertensive heart disease is the sole issue before the 
Board.  


FINDING OF FACT

The hypertensive heart disease is not productive of more than 
one episode of acute congestive heart failure in the past 
year or a workload of 3 but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope or 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent; or marked enlargement of the heart confirmed 
by roentgenogram, or the apex beat beyond the midclavicular 
line, sustained diastolic hypertension, diastolic pressure of 
120 or more, which may later be reduced, dyspnea on exertion, 
more than light manual labor precluded.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Code 7007 
(1997, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). The VA has had the veteran examined. The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).

The record shows that the veteran has a history of at times 
uncontrolled hypertension.  VA clinical records in December 
1993 reveal that the veteran presented to a facility with 
complaints of shortness of breath, chest tightness, and 
uncontrolled blood pressure.  He had left heart failure 
secondary to hypertension and diastolic dysfunction.  It was 
reported that an echocardiogram revealed an ejection fraction 
of 45 to 50 percent.  The diagnosis was congestive heart 
failure, exacerbation, left sided; hypertension.  A VA 
medical examination of the heart in March 1994 confirmed 
chronic uncontrolled hypertension and hypertensive heart 
disease evidenced by left ventricular hypertrophy and left 
ventricular dysfunction with possible coronary disease. 

A VA medical examination of the heart was performed in 
February 1997.  The veteran complained of problems 
controlling his blood pressure.  He stated that he could walk 
a half a mile at which time he would become "puffed."  He 
had difficulty climbing stairs.  He reported minor chest 
pain.  The veteran stated that he had retired from working in 
1974 and that he was currently working bagging groceries.  
His blood pressure was from 130-140/80-90.  A myocardial 
effusion scan revealed a small myocardial infarction and 
reversible ischemia.  An EKG and chest X-ray were normal.  
The diagnosis was adrenal hyperplasia causing primary 
hyperaldosteronism with resulting refractory hypertension 
resulting in hypertensive heart disease, causing mild 
symptoms.  

A VA medical examination of the heart was performed in 
September 1998.  The veteran complained of exertional left-
sided chest pain that occurred two or three times per month 
and was not relieved by nitroglycerine.  Dyspnea and chest 
pain were relieved by rest.  His hypertension was well 
controlled by medication.  The veteran continued to work 
bagging groceries at a commissary four days a week three 
hours each day.  He walked two miles per week and 
occasionally rode a bicycle.  The veteran reported some 
circulation problems in his lower legs and a history of sleep 
apnea.  He had not had any nocturnal dyspnea, orthopnea, or 
significant edema for some time.  

The physical examination revealed that the veteran's blood 
pressure readings were from 118-136/76-86.  An evaluation of 
the heart revealed a single ectopic and a 1-2/6 short 
systolic ejection murmur.  It was indicated that a previous 
echocardiogram was for the most part within normal limits.  
Exercise stress test results showed that the veteran 
exercised six minutes and 32 seconds of a Bruce protocol for 
7 METs which converted to an aerobic work capacity of 24.5.  
The veteran indicated some chest tightness with marked 
hypertensive blood pressure response, and he reached 85 
percent of his predicted maximum heart rate.  There were no 
significant diagnostic ST-T-wave changes of ischemia and no 
significant arrhythmias.  A September 1998 echocardiography 
showed an ejection fraction of 55 percent with regional wall 
motion abnormalities.  There was a mild trace of mitral 
regurgitation and mild tricuspid regurgitation.  The chamber 
sizes were normal with no left ventricular hypertrophy.  The 
diagnoses were: Service connected labile hypertension; 
hypertensive cardiovascular disease, prior inferior wall 
myocardial infarction history of congestive heart failure 
secondary to hypertension and diastolic dysfunction, now well 
compensated, New York Heart Association Class I, ejection 
fraction of 55 percent with no left ventricular hypertrophy 
or pulmonary hypertension; functional class I with negative 
maximal exercise stress test and 7 METs of metabolic 
equivalents. 


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

The veteran's cardiovascular condition has been rated under 
the provisions of Diagnostic Code 7007 of the VA's Schedule 
for Rating Disabilities, 38 C.F.R. §  4.104, hypertensive 
heart disease. 

It is important to note that effective January 12, 1998, 
revisions to the VA Schedule for Rating Disabilities 
regarding the cardiovascular system took place.  38 C.F.R. §§ 
4.100, 4.101, 1.102, 4.104; See Federal Register, Vol. 62, 
No. 238, January 12, 1998, pages 65207- 65224.  As a result, 
the veteran's claim must also be considered under the old and 
new criteria to determine if a higher evaluation is 
warranted.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the rating criteria in effect prior to January 12, 
1998, hypertensive heart disease with marked enlargement of 
the heart, or the apex beat beyond the midclavicular line, as 
well as sustained diastolic pressure of 120 or more, dyspnea 
on exertion, and more than light manual labor precluded, 
warranted a 60 percent evaluation.  With definite signs of 
congestive heart failure, more than sedentary employment 
precluded, a 100 percent evaluation is warranted.

Under the rating criteria used for hypertensive heart disease 
under Diagnostic Code 7007 in effective January 12, 1998, a 
60 percent evaluation is warranted for more than one episode 
of acute congestive heart failure in the past year; or a 
workload of 3 to 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Chronic congestive heart failure; or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent warrants a 100 
percent evaluation.

Upon review of the above-noted criteria and symptomatology 
associated with the veteran's disability, the Board concludes 
that the currently assigned 60 percent evaluation is 
appropriate.  In this case, the Board recognizes the findings 
from the recent past revealing coronary artery disease, a 
history of myocardial infarction, and history of congestive 
heart failure.  However, the veteran's clinical picture does 
not more nearly approximate the criteria for a 100 percent 
evaluation.  The clinical findings reveal no current evidence 
of congestive heart failure.  The veteran walks two miles per 
week and he continues with activity or employment bagging 
groceries several days per week at a commissary.  The 
objective findings show that the veteran's hypertension is 
well controlled with medication and that no heart enlargement 
is present.  His hypertensive heart disease has been 
described as mild, well compensated, and New York Heart 
Association Class I.  There is no evidence of less than 3 
METs, in fact 7 METs was reported at an exercise test in 
1998.  The veteran's ejection fracture in 1998 was indicated 
as 55 percent, which is not less than 30 percent.  

Based on the foregoing clinical data and the schedular 
criteria, including consideration of both the old and new 
rating criteria, the Board concludes that the level of the 
veteran's hypertensive heart disease more nearly approximates 
the criteria for a 60 percent evaluation.  38 C.F.R. § 4.7.  
A higher disability evaluation for the veteran's hypertensive 
heart disease is not warranted.


ORDER

An increased evaluation for hypertensive heart disease is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

